Citation Nr: 0613551	
Decision Date: 05/10/06    Archive Date: 05/17/06

DOCKET NO.  04-05 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
September 1967, including a period of service from August 
1966 to September 1967 in the Republic of Vietnam during the 
Vietnam War.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2002 RO decision that denied service 
connection for PTSD.  The veteran testified before the Board 
in November 2005.


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam during the 
Vietnam War, but he did not engage in combat with the enemy.

2.  His claimed stressors have not been corroborated.

3.  The veteran is not diagnosed with PTSD that is supported 
by verified stressors, and he was not found to have PTSD on a 
thorough VA psychiatric assessment.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent letters in October 2001, January 2002, and 
December 2003; a PTSD questionnaire in March 2002; a rating 
decision dated in April 2002; and a statement of the case in 
December 2003.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claim, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See 38 C.F.R. § 20.1102 (2005); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157, 
__ F.3d __, 2006 WL 861143 (Fed. Cir.  Apr. 5, 1996) 
(specifically declining to address harmless error doctrine); 
see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, VA satisfied its duty to notify the appellant prior to 
the last adjudication in this matter, which is contained in a 
February 2004 supplemental statement of the case.

VA has also obtained all relevant, identified, and available 
evidence and has notified the appellant of any evidence that 
could not be obtained.  Records relating to a Social Security 
Administration disability are not relevant because they 
involve a non-psychiatric condition, without any reference to 
any psychiatric treatment or diagnoses.  Also, one non-VA 
psychiatrist stated that his treatment records are no longer 
available, but he summarized the veteran's psychiatric 
treatment history.  The veteran has indicated that he was 
treated by various doctors from 1967 to 1972, but he could 
not remember their names or the conditions that they treated.  
He has also indicated that a social worker who provided 
psychotherapy in 1971 or 1972 is deceased; while he listed 
addresses for several other medical providers on a November 
2001 VA form, he specifically omitted any contact information 
for the social worker.  Also, he subsequently stated that he 
has no additional evidence to provide.  Finally, while the 
veteran indicated that an ex-wife could attest as to the 
nature of his problems after service, he has not suggested 
that she would provide any relevant information to support 
the occurrence of his claimed stressors in service.  VA has 
also obtained VA treatment records, including a comprehensive 
psychiatric assessment from October 2001.  The appellant has 
not referred to any additional, unobtained, available, 
relevant evidence.  Thus, VA has satisfied all duties to 
notify and assist the veteran.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, where all the evidence (including the 
evidence pertinent to service) establishes that the disease 
was incurred during service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with 
the Fourth Edition of the Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV)); credible supporting evidence 
that the claimed in-service stressor actually occurred; and a 
link, established by medical evidence, between current 
symptomatology and the claimed in- service stressor.  38 
C.F.R. §§ 3.304(f), 4.130; see Cohen v. Brown, 10 Vet. App. 
128, 140 (1997).

The evidence to establish the occurrence of a recognizable 
stressor during service in support of a PTSD diagnosis will 
vary depending upon whether the veteran engaged in "combat 
with the enemy," as established by recognized military 
combat citations or other official records.  If the evidence 
establishes that the veteran engaged in combat with the 
enemy, and the claimed stressor is related to that combat, 
the veteran's lay statements alone may establish occurrence 
of the claimed in-service stressor, in the absence of clear 
and convincing evidence to the contrary, provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service.  38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f); see 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

Where a claimed stressor is alleged to have occurred during 
combat, VA must make a specific finding as to whether or not 
the claimant was involved in combat.  Gaines v. West, 11 Vet. 
App. 353, 359 (1998).  Service records or "other supportive 
evidence" may establish combat status.  West v. Brown, 7 
Vet. App. 70, 76 (1994).  However, VA is not required to 
accept a claimant's allegations of combat service; rather, in 
arriving at its findings of fact, VA must address the 
credibility of the testimony and statements of record.  
Cohen, 10 Vet. App. at 145-46.

 "[T]he phrase 'engaged in combat with the enemy' requires 
that the veteran have personally participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality."  VAOPGCPREC 12-99 (Oct. 
18, 1999).  The determination as to whether evidence 
establishes that a veteran engaged in combat with the enemy 
must be resolved on a case-by-case basis with evaluation of 
all pertinent evidence and assessment of the credibility, 
probative value, and relative weight of the evidence.  Ibid.  
In this case, despite the veteran's remarks about being shot 
at, being subjected to mortar attacks, and being in fear for 
his life, there is no evidence in the service personnel 
records indicating that he participated in any combat.

If VA determines either that the veteran did not engage in 
combat with the enemy or that the veteran did engage in 
combat, but that the alleged stressor is not combat-related, 
the veteran's lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records or other probative 
evidence supporting his allegations.  Zarycki, 6 Vet. App. at 
98.

Where the record does not reflect that the claimant engaged 
in combat with the enemy under 38 U.S.C.A. § 1154(b) his 
assertions, standing alone, cannot as a matter of law provide 
evidence to establish that he "engaged in combat with the 
enemy" or that an event claimed as a stressor occurred.  
Dizoglio v. Brown, 9 Vet. App. 163 (1996).  Furthermore, 
credible supporting evidence that the claimed in-service 
event actually occurred cannot be provided by medical opinion 
based on a post-medical examination.  Moreau v. Brown, 9 Vet. 
App. 389, 396 (1996).  This means that "other credible 
supporting evidence from any source" must be provided.  
Corroboration of every detail of a claimed stressor, 
including the veteran's personal participation, is not 
required; rather, a veteran only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure.  Pentecost v. Principi, 16 Vet. 
App. 124 (2002) (quoting Suozzi v. Brown, 10 Vet. App. 307 
(1997)).

"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources, including 
lay testimony.  Gaines v. West, 11 Vet. App. 353, 359 (1998).  
For instance, independent evidence such as radio logs and 
morning reports which establish the occurrence of a stressful 
event and implies a claimant's personal exposure is 
sufficient to constitute credible supporting evidence.  
Suozzi v. Brown, 10 Vet. App. 307 (1997).   However, the 
regulatory requirement for "credible supporting evidence" 
means that a claimant's testimony, or the medical opinion 
based upon post-service examination, alone cannot establish 
the occurrence of a non-combat stressor.  Dizoglio, 9 Vet. 
App. at 166; Moreau, 9 Vet. App. at 396.  Examples of "other 
supportive evidence" include, but are not limited to, 
incidents of a plane crash, ship sinking, explosion, rape or 
assault, or duty in a burn ward or graves registration unit.  
See Veterans Benefits Administration (VBA) Adjudication 
Procedure Manual M21-1 (M21-1), Part VI.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Board shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002).

The veteran specifically seeks service connection for PTSD, 
not for any other psychiatric disorder.  He states that he 
now has PTSD that was caused by combat experiences, such as 
being shot at, witnessing mortar attacks, seeing dead bodies, 
and driving through an area where mines had killed several 
soldiers.

He served on active duty from December 1965 to September 
1967, including from August 1966 to September 1967 in the 
Republic of Vietnam during the Vietnam War.  However, his 
service personnel records do not show any combat duties or 
assignments, nor has he received any medals, citations, or 
awards that would demonstrate that he served in combat.  His 
military occupational specialty was switchboard operator.  

He has stated that he was involved in laying communication 
wires, that he was shot at, that he witnessed mortar attacks, 
that he saw dead bodies.  He also has stated that friends and 
fellow soldiers died.  However, despite the RO's request for 
specifics (as well as a request for specificity at the August 
2005 Board hearing), the veteran has been unable to provide 
any information whatsoever that would be usable in 
researching his claims through the appropriate service 
department agency.  Generally, he has stated that he cannot 
remember any names; nor has he provided dates that can be 
used to research his stressors.  

The veteran has written that he participated in Operation 
Pershing.  However, that does not appear on the list of 
campaigns in his service personnel records.  Consequently, 
the Board concludes that the veteran was not engaged in 
combat with the enemy.  Therefore, he would need credible 
supporting evidence that the claimed stressors actually 
occurred.  As noted above, the veteran has stated that an ex-
wife could provide evidence about his behavior after service, 
but he has not indicated that she could corroborate his 
claimed stressors from service.  As discussed below, the lack 
of such corroboration of stressors (let alone of evidence of 
his claimed combat service) undermines the evidence from the 
two non-VA doctors.

The veteran's service medical records include a March 1965 
pre-induction medical history report where the veteran 
described having frequent trouble sleeping, depression or 
excessive worry, and nervous trouble "of any sort."  He was 
described as psychiatrically normal on his December 1965 
enlistment medical examination.  On his September 1967 
separation medical history report, the veteran again 
indicated that he had had depression or excessive worry and 
nervous trouble "of any sort."  But he denied having had 
sleeping problems this time.  He also denied having had 
frequent or terrifying nightmares or memory problems.  On the 
accompanying medical examination report, he was clinically 
found to be psychiatrically normal.  Thus, while he reported 
depression and nervous trouble at separation, they appear to 
be identical to the symptoms noted prior to his induction 
into service.  See 38 U.S.C.A. § 1111 (West 2002).

Since service, the veteran has been primarily treated by non-
VA providers.  

He was treated by a non-VA psychiatrist (Sheldon S. Berman, 
M.D.) since 1973 or 1974.  Dr. Berman wrote in April 2002 
that the veteran's treatment records had been lost during an 
office move.  However, the psychiatrist stated that the 
veteran had been referred by a counselor in 1973 or 1975 with 
significant anxiety and an associated depressive component.  
Dr. Berman stated that while he prescribed an antidepressant 
and medication for anxiety, he did not recognize or 
understand the importance of the veteran's Vietnam experience 
and his subsequent diagnosis of PTSD at that initial 
treatment.  He recalled that when he raised the veteran's 
Vietnam experiences, the veteran would minimize the 
experience.  The psychiatrist described additional treatment 
and symptoms.  He summarized that the veteran had had an 
anxiety disorder with associated panic attacks for the past 
25 years and that PTSD was a reasonable diagnosis in 
retrospect.

The veteran started treatment with Dr. William Corwin, a non-
VA psychiatrist in August 2001.  In an October 2001 letter, 
Dr. Corwin wrote that the veteran had been under treatment 
for PTSD and that information from both the veteran and a 
previous psychiatrist indicated that this condition had been 
present since 1967.

According to a January 2004 letter, Dr. Corwin indicated that 
he had been treating the veteran since August 2001 for 
depressive disorder, as well as PTSD and symptoms of a social 
phobia.  Dr. Corwin stated that the veteran's history showed 
that he had been exposed to combat situations during his 
active service in Vietnam and that he had first noted startle 
reaction and irritability in service.  The psychiatrist also 
noted that these symptoms had persisted after service to the 
present.  The psychiatrist also indicated that he had 
reviewed a report from Dr. Berman stating that the veteran 
had an anxiety disorder and that his symptoms "were indeed 
suggestive" of PTSD.  Dr. Corwin concluded that the 
veteran's current symptoms included symptoms that were now 
recognized as part of the PTSD syndrome.  The psychiatrist 
also stated that the it was "clear from [the veteran's] 
records that he had been exposed to a variety of combat 
situations, to seeing and handling tragedies of a physical 
nature which occurred in the military, and that he continues 
to have recurrent and intrusive distressing recollections of 
these events."  He noted that the veteran had been on anti-
depressants ever since commencement of treatment by Dr. 
Berman (that is, since 1974).  The diagnoses, "in accordance 
with the Guidelines of the American Psychiatric Association" 
were chronic PTSD, social phobia, and depressive disorder not 
otherwise specified.

The veteran also received some treatment with VA.  In 
September 2001, when seen for chest pain and palpitations, 
his past medical history was noted as including anxiety and 
depression.  On an October 2001 initial psychiatry 
assessment, the veteran indicated that he had been having 
psychological distress "non-stop" since about 1970.  He 
also stated that during service in Vietnam during the War, 
"he was shot at, received incoming mortar fire, and had 
several friends killed in action."  However, he specifically 
"denied witnessing death first hand," but he also stated 
that he had seen dead bodies.  While he attributed his 
psychological problems to his Vietnam experiences, he denied 
having nightmares, flashbacks, or intrusive thoughts 
associated with combat.  He noted that he had not remembered 
a dream in nearly 30 years, but he wondered if he was having 
combat-related dreams because he often awakened with 
palpitations and sweats.  The examiner discussed the 
veteran's psychiatric history, including a thorough 
description of the veteran's psychotherapy from the 1970s to 
the present, as well as his medications.  The diagnosis was 
generalized anxiety disorder versus panic disorder with 
agoraphobia and ruled out alcohol abuse.  He also had cluster 
B personality traits.  However, he did not have a PTSD 
diagnosis.

Thus, on the one hand, the veteran's non-VA doctors either 
diagnosed PTSD or found PTSD to be a reasonable diagnosis in 
retrospect.  The most recent diagnosis (from Dr. Corwin) in 
fact appears to comply with the requirements of DSM-IV.  See 
38 C.F.R. §§ 3.304(f), 4.125.  But on the other hand, the 
October 2001 VA psychiatric assessment diagnosed psychiatric 
conditions other than PTSD.

This is not a case where reconciliation of diagnoses is 
necessary.  Dr. Corwin's diagnosis is based on the veteran's 
account of his military history, and the psychiatrist even 
relied on the veteran for the assumption that he engaged in 
combat.  This is not borne out by the contemporaneous service 
personnel records.  Likewise, Dr. Berman's belief that the 
veteran's symptoms may reasonably have been PTSD in 
retrospect are based on an unsubstantiated premise - the 
veteran's report of having been in combat in Vietnam.

The Board must assess the credibility of all the evidence, 
including the medical evidence.  "Just because a physician 
or other health professional accepted the appellant's 
description of his [military] experiences as credible and 
diagnosed appellant as suffering from PTSD does not mean the 
[Board is] required to grant service connection for PTSD."  
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  The Board 
is not required to accept an appellant's uncorroborated 
account of his active service experiences.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) and Wood v. Derwinski, 1 
Vet. App. 190, 192 (1991).

Regrettably, in this case, the underlying bases for the non-
VA psychiatrists' comments or diagnoses about PTSD are not 
corroborated.  There is no credible supporting evidence of 
non-combat stressors (let alone any stressors from verified 
combat) to support the non-VA diagnoses of PTSD.

Moreover, the October 2001 VA psychiatric assessment is 
thorough and provides a somewhat different picture of the 
veteran's symptoms than those described by Drs. Berman and 
Corwin.  Indeed, on the VA psychiatric assessment, the 
veteran specifically denied remembering nightmares; at most, 
he felt that he must be having combat-related dreams because 
he would wake up with sweat and palpitations.  Also 
significantly, on the VA assessment, the veteran specifically 
denied having nightmares, flashbacks, or intrusive thoughts 
associated with combat.  In sum, the October 2001 VA 
psychiatric assessment is thorough, specific, is based on a 
complete review of the veteran's military and psychiatric 
history, and provides such detail that it is much more 
probative than Dr. Corwin's diagnosis of PTSD based on 
unsubstantiated events (let alone Dr. Berman's statement 
that, in retrospect, the veteran probably had PTSD).  

Therefore, the weight of the evidence demonstrates that the 
veteran did not suffer PTSD in service or as a result of his 
service, including his service in the Republic of Vietnam 
during the Vietnam War.  As the preponderance of the evidence 
is against the claim, the "benefit-of-the-doubt" rule does 
not apply, and the Board will deny the claim.  38 U.S.C.A. 
§ 5107(b).


ORDER

Service connection for PTSD is denied.


____________________________________________
PANAYOTIS LAMBRAKOPOULOS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


